   Case 3:19-cr-30073-NJR Document 1 Filed 05/21/19 Page 1 of 8 Page ID #1


                                                                                 FILED
                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS                      MAY 2 1 2019
                                                                          CLERK. U.S. DISTRICT COiirt
UNITED STATES OF AMERICA,                                               southern district
                                                                             east ST. LOUIS OFFICE

               Plaintiff,

       vs.

                                                    Criminal No.
MIA LYNN COUSETT,
                                                    Title 18, United States Code, Sections 641
               Defendant.                           and 1028A(a)(l)



                                         INDICTMENT


THE GRAND JURY CHARGES:


                                           COUNT 1
                            Theft of Government Funds -18 U.S.C.§ 641

       On approximately May 1, 2017, at Alton,in Madison County, within the Southern District

ofIllinois, the defendant,

                                      MIA LYNN COUSETT,

did embezzle, steal, and knowingly convert to her own use money in an amount that exceeded

$1,000 that belonged to the United States, namely a Social Security benefits check, drawn on the

United States Treasury, in the amount of$1,322.00, payable to defendant's deceased mother;

       In violation of Title 18, United States Code, Section 641.
Case 3:19-cr-30073-NJR Document 1 Filed 05/21/19 Page 2 of 8 Page ID #2
Case 3:19-cr-30073-NJR Document 1 Filed 05/21/19 Page 3 of 8 Page ID #3
Case 3:19-cr-30073-NJR Document 1 Filed 05/21/19 Page 4 of 8 Page ID #4
Case 3:19-cr-30073-NJR Document 1 Filed 05/21/19 Page 5 of 8 Page ID #5
Case 3:19-cr-30073-NJR Document 1 Filed 05/21/19 Page 6 of 8 Page ID #6
Case 3:19-cr-30073-NJR Document 1 Filed 05/21/19 Page 7 of 8 Page ID #7
Case 3:19-cr-30073-NJR Document 1 Filed 05/21/19 Page 8 of 8 Page ID #8
